Exhibit 10.1

 

 

 

TAX MATTERS AGREEMENT

by and among

THE PROCTER & GAMBLE COMPANY,

GALLERIA CO.,

COTY INC., and

GREEN ACQUISITION SUB INC.

Effective as of October 1, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

Section 1.01

 

Definition of Terms

     2    ARTICLE II    ALLOCATION OF TAXES   

Section 2.01

 

Ordinary Course Taxes and Internal Restructuring Taxes

     8   

Section 2.02

 

Transaction Taxes

     9   

Section 2.03

 

Transfer Taxes

     11   

Section 2.04

 

Entitlement to Tax Attributes

     11   

Section 2.05

 

Additional Costs

     12   

Section 2.06

 

No Duplicative Payment

     12   

Section 2.07

 

Exclusive Remedy

     12    ARTICLE III    TAX RETURN FILING AND PAYMENT OBLIGATIONS   

Section 3.01

 

Tax Return Preparation and Filing

     12   

Section 3.02

 

Tax Reporting

     14    ARTICLE IV    TAX-FREE TREATMENT OF EXCHANGE & RELATED TRANSACTIONS
  

Section 4.01

 

Representations

     14   

Section 4.02

 

Covenants

     15   

Section 4.03

 

Tax Sharing Agreements

     19   

Section 4.04

 

IRS Ruling Requests

     19    ARTICLE V    TAX CONTESTS; INDEMNIFICATION; COOPERATION   

Section 5.01

 

Notice

     19   

Section 5.02

 

Control of Tax Contests

     20   

Section 5.03

 

Indemnification Payments

     21   

 

-i-



--------------------------------------------------------------------------------

Section 5.04

  

Interest on Late Payments

     21   

Section 5.05

  

Treatment of Indemnity Payments

     21   

Section 5.06

  

Cooperation

     22   

Section 5.07

  

Confidentiality

     22   

Section 5.08

  

Section 336(e) Election

     23   

Section 5.09

  

Term of Tax Indemnity

     23    ARTICLE VI    DISPUTE RESOLUTION   

Section 6.01

  

Tax Disputes

     23    ARTICLE VII    MISCELLANEOUS    Section 7.01   

Authorization

     24   

Section 7.02

  

Expenses

     24   

Section 7.03

  

Entire Agreement

     24   

Section 7.04

  

Governing Law

     25   

Section 7.05

  

Notice

     26   

Section 7.06

  

Priority of Agreements

     26   

Section 7.07

  

Amendments and Waivers

     27   

Section 7.08

  

Termination

     27   

Section 7.09

  

No Third Party Beneficiaries

     27   

Section 7.10

  

Assignability

     27   

Section 7.11

  

Enforcement

     27   

Section 7.12

  

Survival

     28   

Section 7.13

  

Construction

     28   

Section 7.14

  

Severability

     28   

Section 7.15

  

Counterparts

     28   

Section 7.16

  

Successors

     29    SCHEDULE 1    SCHEDULE 2   

 

-ii-



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

THIS TAX MATTERS AGREEMENT (this “Agreement”) is entered into effective as of
October 1, 2016 by and among The Procter & Gamble Company, an Ohio corporation
(“Parent”), Galleria Co., a Delaware corporation (“SplitCo”), Coty Inc., a
Delaware corporation (“Acquiror”), and Green Acquisition Sub Inc., a Delaware
corporation and a direct wholly owned Subsidiary of Acquiror (“Merger Sub”)
(collectively, the “Parties”).

WHEREAS, as of the date hereof, Parent is the common parent of an affiliated
group of corporations which has elected to file certain Tax Returns on an
affiliated, consolidated, combined or unitary group basis;

WHEREAS, Parent has determined that it would be appropriate and desirable to
completely separate the Galleria Business pursuant to the Galleria Transfer, the
Distribution, the Merger and other related transactions;

WHEREAS, the Parties have entered into the Transaction Agreement pursuant to
which the Galleria Transfer, the Distribution, the Merger and other related
transactions have been or will be consummated, as applicable;

WHEREAS, in connection with the Galleria Transfer, Parent effected the
Distribution in accordance with the Transaction Agreement;

WHEREAS, the boards of directors (or other equivalent bodies) of Parent,
SplitCo, Acquiror and Merger Sub each have approved and declared advisable the
Merger to occur immediately following the Distribution;

WHEREAS, pursuant to the plan of reorganization and within one year after the
Distribution Date, Parent will effect any Parent Cash Distribution to Parent’s
creditors in retirement of outstanding Parent Indebtedness as described in the
Transaction Agreement;

WHEREAS, the Parties intend that (i) the Galleria Transfer, together with the
Distribution, qualify as a reorganization under Code Section 368(a), (ii) the
Distribution, as such, qualify as a distribution of SplitCo Common Stock to
Parent’s shareholders pursuant to Code Section 355, (iii) the Merger qualify as
a tax-free reorganization pursuant to Code Section 368(a), (iv) any Parent Cash
Distribution qualify as money distributed to Parent creditors in connection with
the reorganization for purposes of Code Section 361(b)(3), and (v) the
Transaction Agreement constitute a plan of reorganization under Treasury
Regulation Section 1.368-2(g).

WHEREAS, as a result of and upon the Distribution, SplitCo has ceased to be a
member of the Parent affiliated group within the meaning of Code Section
1504(a); and



--------------------------------------------------------------------------------

WHEREAS, the Parties desire to allocate the Tax responsibilities, liabilities
and benefits of certain transactions and to provide for certain other Tax
matters.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties (each on behalf of itself, each of its
Subsidiaries, as of immediately before the Distribution, and its future
Subsidiaries) hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definition of Terms.

The following terms will have the following meanings (such meanings to apply
equally to both the singular and the plural forms of the terms defined). Unless
otherwise stated, all Section references are to this Agreement. Any capitalized
terms used herein and not otherwise defined will have the meaning given to such
term in the Transaction Agreement.

“Acquiror” has the meaning set forth in the recitals.

“Acquiror Issue” has the meaning set forth in Section 5.02.

“Acquiror Pre-Merger Group” means Acquiror and each of its Subsidiaries (in each
case, including any successors thereof), other than any members of the Galleria
Tax Group.

“Acquiror Representation Letter” means the representation letter executed by
Acquiror and Merger Sub in connection with the delivery of the opinion described
in Section 7.02(c) of the Transaction Agreement.

“Acquiror Stock Interests” means any Stock Interests of Acquiror.

“Acquiror Tax Group” means Acquiror and each Subsidiary of Acquiror (in each
case, including any successors thereof), including, after the Closing, the
Galleria Tax Group (in each case, including any successors thereof).

“Active Trade or Business” means the active conduct (determined in accordance
with Code Section 355(b)) of the business conducted by the Galleria Tax Group
members, as determined by Parent and conveyed to Acquiror before the Closing
Date. For the avoidance of doubt, members will include only those members that
are part of the “separate affiliated group” of SplitCo within the meaning of
Code Section 355(b)(3)(B).

“Additional Costs” means liabilities, damages, penalties, judgments,
assessments, losses, costs and expenses (including reasonable attorneys’ and
accountants’ fees and expenses), whether arising under strict liability or
otherwise, in each case, arising out of or incident to the imposition,
assessment or assertion of any Tax or adjustment against a Party with respect to
an amount for which such Party is entitled to indemnification under this
Agreement.

 

-2-



--------------------------------------------------------------------------------

“Adjustment Request” means any formal or informal claim or request for a Refund
filed with any Taxing Authority.

“Agreement” has the meaning set forth in the recitals.

“Applicable Penalty Standard” means, as applicable, either (i) the Tax Return
preparation standards described in Section 3.01(a) or (ii) the standard under
applicable Law for avoiding the imposition of penalties on the taxpayer and/or
the tax return preparer.

“Code” means the Internal Revenue Code of 1986, as amended.

“Covered Compensation Arrangement” has the meaning set forth in Section
4.02(b)(i).

“Equity Compensation Opinion” means an opinion obtained by the Acquiror Tax
Group (at its sole expense), in form and substance reasonably satisfactory to
Parent, providing that (a) the issuance of Acquiror or SplitCo options,
restricted stock and/or deferred stock units, as the case may be, to a Safe
Harbor VIII Person or an Acquiror retirement plan (or other eligible retirement
plan under Safe Harbor IX in Treasury Regulation Section 1.355-7(d)), as
applicable, would not affect the Tax-Free Treatment and (b) the shares of
Acquiror Stock Interests or SplitCo Stock Interests issued upon the exercise or
vesting of the options, restricted stock and/or deferred stock units described
in clause (a) above would satisfy the requirements of Safe Harbor VIII or Safe
Harbor IX of Treasury Regulation Section 1.355-7(d), as applicable. Any Equity
Compensation Opinion will be delivered by nationally recognized U.S. tax counsel
acceptable to Parent.

“Final Determination” means the final resolution of any Tax liability for any
Tax period by or as a result of (a) a final and unappealable decision, judgment,
decree or other order by any court of competent jurisdiction, (b) a final
settlement with the IRS, a closing agreement or accepted offer in compromise
under Code Sections 7121 or 7122, or a comparable arrangement under the Laws of
another jurisdiction, (c) any allowance of a Refund in respect of an overpayment
of Tax, but only after the expiration of all periods during which such amount
may be recovered by the jurisdiction imposing such Tax, or (d) any other final
disposition, including by reason of the expiration of the applicable statute of
limitations.

“Galleria Group Taxes” means (a) any Tax imposed on or payable by the Galleria
Tax Group or any member thereof for a Tax period beginning after the Closing
Date, (b) any Tax imposed on or payable by the Galleria Tax Group or any member
thereof for the portion of a Straddle Period beginning after the Closing Date,
as determined pursuant to Section 2.01(f) (other than any such Tax payable by
reason of membership in any affiliated, consolidated, combined or unitary group
at any time prior to the Closing, including by reason of Treasury Regulation
Section 1.1502-6), (c) any Taxes (including Taxes imposed on or payable by the
Acquiror Tax Group or any member thereof) that are attributable to any
transaction or event of the Acquiror Tax Group (including, in each case, any
member thereof) occurring outside the ordinary course of business on the Closing
Date after the Distribution, and (d) any incremental Tax liabilities allocated
to the Acquiror Tax Group pursuant to the last proviso in Section 3.01(a),
including, in each case, any relevant Tax liabilities arising from a Final
Determination;

 

-3-



--------------------------------------------------------------------------------

provided, however, that Galleria Group Taxes will not include any Taxes
attributable to a breach of any covenant or agreement contained in any
Transaction Document to be performed by Parent or any of its Affiliates.

“Galleria Separate Return” means any Tax Return (other than a Joint Return) that
includes any Galleria Tax Group member (including any consolidated, combined or
unitary Tax Return).

“Galleria Tax Group” means SplitCo and each of its Subsidiaries, including any
corporations that would be members of an affiliated group if they were
includible corporations under Code Section 1504(b) (in each case, including any
successors thereof).

“Indemnifying Party” has the meaning set forth in Section 5.01.

“Indemnitee” has the meaning set forth in Section 5.01.

“Internal Restructuring” means all transactions effected in connection with the
Galleria Transfer and the restructuring of the Galleria Business, in each case,
in accordance with the requirements of the Transaction Agreement and all Tax
elections made in connection therewith.

“Internal Restructuring Taxes” means any Taxes, other than Transfer Taxes,
imposed with respect to the Internal Restructuring, including Taxes arising from
any retirement or settlement of intercompany debt; provided, however, that
Internal Restructuring Taxes will not include (i) any Taxes for which Acquiror
is liable under Section 2.02(a) or Section 2.02(c), or (ii) any liabilities for
Taxes taken into account on the Cut-Off Date Adjustment Statement in Section
2.15 of the Transaction Agreement.

“Internal SpinCo” means any of the following entities: HFC Prestige Holding
France S.A.S., HFC Prestige International Holding LUXEMBOURG S.à r.l., HFC
Prestige International LUXEMBOURG S.à r.l., HFC Prestige International
Netherlands Holding B.V., HFC Prestige International Operations Switzerland
Sàrl, HFC Prestige International U.S. LLC, HFC Prestige Manufacturing Ireland
Limited, HFC Prestige Manufacturing UK Limited, HFC Prestige Products Limited,
HFC Prestige Service Germany GmbH, Labocos S.r.l. and Wella (UK) Limited.

“Internal SpinCo ATOB” means the active conduct (determined in accordance with
Code Section 355(b)) of a business conducted by members of an Internal SpinCo
Tax Group. For the avoidance of doubt, the members of an Internal SpinCo Tax
Group will include only those members that are part of the “separate affiliated
group” of the relevant Internal SpinCo within the meaning of Code Section
355(b)(3)(B).

“Internal SpinCo Tax Group” means any Internal SpinCo and each of its
Subsidiaries, including any corporations that would be members of an affiliated
group under the Internal SpinCo if they were includible corporations under Code
Section 1504(b) (in each case, including any successors thereof).

“IRS” means the United States Internal Revenue Service.

 

-4-



--------------------------------------------------------------------------------

“Joint Return” means any Tax Return that includes at least one Parent Tax Group
member and at least one Galleria Tax Group member.

“Merger Sub” has the meaning set forth in the recitals.

“Parent” has the meaning set forth in the recitals.

“Parent Group Taxes” means (a) any Tax imposed on or payable by the Parent Tax
Group or any member thereof for any Tax period, other than any Galleria Group
Taxes; (b) any Pre-Closing Tax imposed on or payable by the Galleria Tax Group
or any member thereof, other than any Galleria Group Taxes; and (c) any Tax
imposed with reference to (i) gain recognized under Treasury Regulations Section
1.1502-19(b) in connection with an excess loss account with respect to the stock
of SplitCo or any member of the Galleria Tax Group at the time of the
Distribution, (ii) net deferred gains taken into account under Treasury
Regulations Section 1.1502-13(d) associated with deferred intercompany
transactions between a Galleria Tax Group member and a Parent Tax Group member,
or (iii) gains described in clause (i) or (ii) that are imposed under similar
state, local or non-U.S. Law; in each case, other than Galleria Group Taxes and
including, in each case, any relevant Tax liabilities arising from a Final
Determination; provided, however, that Parent Group Taxes will not include any
liabilities for Taxes taken into account on the Cut-Off Date Adjustment
Statement in Section 2.15 of the Transaction Agreement or any Taxes attributable
to a breach of any covenant or agreement contained in any Transaction Document
to be performed by any of the Acquiror Tax Group or any of their Affiliates.

“Parent Representation Letter” means the representation letters executed by
Parent in connection with the delivery of the Parent Tax Opinion.

“Parent Stock Interests” means any Stock Interests of Parent.

“Parent Tax Assets” has the meaning set forth in Section 2.04.

“Parent Tax Group” means Parent and each of its Subsidiaries, including any
corporations that would be members of an affiliated group if they were
includible corporations under Code Section 1504(b) (in each case, including any
successors thereof), but excluding any entity that is a member of the Galleria
Tax Group.

“Parent Tax Opinion” means the opinion obtained by Parent with respect to the
Galleria Transfer, the Distribution and the Merger described in Sections 7.03(c)
and 7.03(d) of the Transaction Agreement.

“Parties” has the meaning set forth in the recitals.

“Penalty Objection” means a non-preparing party’s good faith, written
determination that a position taken by a preparing party on a draft Galleria
Separate Return subject to Section 3.01(b) would not satisfy the Applicable
Penalty Standard.

 

-5-



--------------------------------------------------------------------------------

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date, and, except for purposes of Article III and Article V, the portion of any
Straddle Period ending on or before the Closing Date.

“Pre-Closing Taxes” means Taxes imposed (a) in, or allocable to, a Pre-Closing
Tax Period (other than any Tax described in clause (c) of Galleria Group Taxes)
or (b) by reason of being a member of any affiliated, consolidated, combined or
unitary group at any time on or prior to the Closing Date, including by reason
of Treasury Regulation Section 1.1502-6 or any similar provision of Law.

“Refund” means any cash refund of Taxes or reduction of Taxes by means of
credit, offset or otherwise, together with any interest received or credited
thereon.

“Restricted Period” means the period commencing upon the Closing Date and ending
at the close of business on the first day following the second anniversary of
the Closing Date.

“Safe Harbor VIII Person” means an Acquiror or SplitCo employee, independent
contractor, director or other Person permitted to receive Acquiror Stock
Interests or SplitCo Stock Interests under Safe Harbor VIII in Treasury
Regulation Section 1.355-7(d) (treating for this purpose the acquisition of
Acquiror Stock Interests as the acquisition of SplitCo Stock Interests pursuant
to the application of Code Section 355(e)(4)(C)(ii)).

“Section 336(e) Election” has the meaning set forth in Section 5.08 of this
Agreement.

“SplitCo” has the meaning set forth in the recitals.

“SplitCo Stock Interests” means any Stock Interests of SplitCo.

“Stock Interests” means (a) all classes or series of outstanding capital stock
or other equity (and instruments treated as equity) of an issuer for U.S.
federal income Tax purposes, and (b) all options, warrants and other rights to
acquire such stock or equity.

“Straddle Period” means a Tax period beginning on or before and ending after the
Closing Date.

“Tax” or “Taxes” mean all forms of taxation, whenever created or imposed, and
whether of the United States or elsewhere, and whether imposed by a federal,
state, municipal, governmental, territorial, local, foreign or other body, and,
without limiting the generality of the foregoing, will include net income, gross
income, gross receipts, sales, use, value added, ad valorem, transfer,
recording, franchise, profits, license, lease, service, service use, payroll,
wage, withholding, employment, unemployment insurance, workers compensation,
social security, excise, severance, stamp, business license, business
organization, occupation, premium, property, environmental, windfall profits,
customs, duties, alternative minimum, estimated or other taxes, fees, premiums,
assessments or charges of any kind whatever imposed or collected by any Taxing
Authority, together with any related interest and any penalties, additions to
such tax or additional amounts imposed with respect thereto by such Taxing
Authority.

 

-6-



--------------------------------------------------------------------------------

“Tax Arbiter” has the meaning set forth in Section 6.01.

“Tax Attributes” means net operating losses, capital losses, investment credits,
foreign Tax credits, excess charitable contributions, general business credits,
or any other loss, deduction, credit or other comparable item that could reduce
a Tax liability.

“Tax Contest” means an audit, a review, an examination or any other
administrative or judicial proceeding with the purpose or effect of
redetermining Taxes (including any administrative or judicial review of any
Adjustment Request).

“Tax Dispute” means any dispute arising in connection with this Agreement.

“Tax-Free Treatment” means (i) the Galleria Transfer and Distribution, taken
together, qualifying as a transaction (x) that is described in Code Sections
355(a) and 368(a)(1)(D), (y) in which the SplitCo Common Stock distributed is
“qualified property” under Code Sections 355(c), (d) and (e) and 361(c), and (z)
in which the shareholders of Parent recognize no income or gain for U.S. federal
income Tax purposes under Code Section 355; (ii) the Merger qualifying as a
reorganization under Code Section 368(a), in which the SplitCo shareholders
recognize no income or gain for U.S. federal income Tax purposes (except to the
extent of any cash received in lieu of fractional shares of Acquiror Common
Stock); (iii) any Parent Cash Distribution qualifying as money transferred to
Parent creditors in connection with the reorganization for purposes of Code
Section 361(b); and (iv) to the extent applicable, any other transaction (or
combination of transactions) undertaken pursuant to the Internal Restructuring
qualifying for tax-free treatment under applicable Law, as determined by Parent
pursuant to Section 3.02 below; provided, however, that any such transaction (or
combination of transactions) undertaken pursuant to the Internal Restructuring,
and its intended tax-free treatment, is described in an opinion, ruling from a
Taxing Authority, or other document obtained or prepared by the Parent Tax Group
(at its sole expense) that has been provided to Acquiror as of the date
hereof. To the extent applicable, Tax-Free Treatment will also include the
qualification of each transaction described in clauses (i)-(iv) above under
comparable provisions of state and local Law.

“Tax Return” means any return, filing, report, questionnaire, information
statement, claim for Refund or other document required or permitted to be filed,
including any amendments or attachments thereto, for any Tax period with any
Taxing Authority.

“Taxing Authority” means any Governmental Authority imposing Taxes.

“Transaction Agreement” means the Transaction Agreement, as may be amended from
time to time, among Parent, SplitCo, Acquiror and Merger Sub, dated July 8,
2015, as amended.

“Transaction Taxes” means any Tax (other than a Transfer Tax) imposed on Parent
or any of its Affiliates resulting from the failure of any of the Galleria
Transfer, Distribution, Merger and Parent Cash Distribution (if any), or another
transaction effected as part of the Internal Restructuring, to qualify for the
Tax-Free Treatment.

 

-7-



--------------------------------------------------------------------------------

“Transactions” means the Galleria Transfer, Distribution, Merger, Parent Cash
Distribution (if any) and Internal Restructuring, in each case, as contemplated
by the Transaction Agreement.

“Transfer Taxes” means any stamp, sales, use, gross receipts, value added, goods
and services, harmonized sales, land transfer or other transfer, intangible,
recordation, registration, documentary or similar Taxes imposed in connection
with, or that are otherwise related to, the Transactions; provided, however,
that “Transfer Taxes” will not include any income or franchise Taxes (including
any income or franchise Taxes payable in connection with the Transactions) or
Taxes in lieu of any such income or franchise Taxes.

“Unqualified Opinion” means an opinion obtained by Acquiror (at its sole
expense), in form and substance reasonably satisfactory to Parent, providing
without substantive qualification that the completion of a proposed action by
the Acquiror Tax Group (or any member thereof) otherwise prohibited by Section
4.02 of this Agreement would not affect the Tax-Free Treatment. Any Unqualified
Opinion will be delivered by nationally recognized U.S. tax counsel reasonably
acceptable to Parent, and Parent shall use its reasonable best efforts to
determine whether such Unqualified Opinion is reasonably satisfactory to Parent
within ten (10) days of the receipt of such Unqualified Opinion by Parent. For
the avoidance of doubt, an Unqualified Opinion will include an Equity
Compensation Opinion.

“Upfront Payment Requirement” has the meaning set forth in Section 5.02.

ARTICLE II

ALLOCATION OF TAXES

Section 2.01 Ordinary Course Taxes and Internal Restructuring Taxes.

(a) Except as provided in Sections 2.02 and 2.03 below, Parent will indemnify
each Acquiror Tax Group member against, and hold it harmless from, all Parent
Group Taxes and Internal Restructuring Taxes.

(b) Except as provided in Sections 2.02 and 2.03 below, each Acquiror Tax Group
member, jointly and severally, will indemnify each Parent Tax Group member
against, and hold it harmless from, all Galleria Group Taxes.

(c) If, with respect to any Galleria Group Tax, the Parent Tax Group receives
(or realizes) a Refund, it will remit to SplitCo, within 30 days, the amount of
such Refund net of any Taxes incurred by the Parent Tax Group in connection with
the Refund.

(d) Except as provided in Section 2.01(e), if, with respect to any Parent Group
Tax, the Acquiror Tax Group receives (or realizes) a Refund, it will remit to
Parent, within 30 days, the amount of such Refund net of any Taxes incurred by
the Acquiror Tax Group in connection with the Refund.

 

-8-



--------------------------------------------------------------------------------

(e) Acquiror will cause the Galleria Tax Group, except to the extent not
permitted by Law, to elect to forego carrybacks of any Tax Attributes of the
Galleria Tax Group to a Pre-Closing Tax Period. If the Parent Tax Group (or any
member thereof) receives (or realizes) a Refund as a result of any carryback
permitted by the previous sentence, it shall remit to Acquiror, within 30 days,
the amount of such Refund net of any Taxes incurred by the Parent Tax Group (or
any member thereof) in connection with the Refund; provided, however, that, if a
Taxing Authority subsequently reduces or disallows such Refund, the Acquiror Tax
Group shall, within 30 days of the reduction or disallowance, return so much of
the amount previously remitted to Acquiror that was reduced or disallowed.

(f) Each Galleria Tax Group member will, unless prohibited by applicable Tax
Law, close its taxable year on the Closing Date. If applicable Law does not
permit a Galleria Tax Group member to close its taxable year on the Closing Date
or in any case in which a Tax is assessed with respect to a Straddle Period, the
Taxes, if any, attributable to a Straddle Period will be allocated (i) to the
period up to and including the Closing Date, on the one hand, and (ii) to the
period subsequent to the Closing Date, on the other hand, by means of a closing
of the books and records of the Galleria Tax Group member as of the close of the
Closing Date, provided that exemptions, allowances or deductions that are
calculated on an annual basis (including depreciation and amortization
deductions) and Taxes that are assessed on a periodic basis (such as real and
personal property Taxes) will be allocated between the period ending on the
Closing Date and the period after the Closing Date in proportion to the number
of days in each such period.

Section 2.02 Transaction Taxes.

(a) Subject to Section 2.02(c) below, each Acquiror Tax Group member, jointly
and severally, will indemnify each Parent Tax Group member against, and hold it
harmless from, any Transaction Taxes to the extent relating to, resulting from
or arising out of any of the following:

(i) the failure to be true and correct of any representation provided by the
Acquiror Tax Group in the Acquiror Representation Letter or in Section 4.01 of
this Agreement or;

(ii) the breach of any covenant or agreement contained in any Transaction
Document to be performed by any of the Acquiror Tax Group or any of its
Affiliates;

(iii) any action by the Acquiror Tax Group or any of its Affiliates in Section
4.02 without regard to Section 4.02(d) or the delivery of an Equity Compensation
Opinion under Section 4.02(b)(i)(x); and

(iv) the direct or indirect acquisition by one or more Persons of Stock
Interests representing a 50% or greater interest in SplitCo, all within the
meaning of Code Section 355(e)(2)(A)(ii), that results in Transaction Taxes
under Code Section 355(e) or (f), except where any such acquisition would not
have been so taxable but for Parent’s breach of (i) Section 4.01(a)(iii) or (ii)
the last sentence of Section 4.02(a).

 

-9-



--------------------------------------------------------------------------------

For the avoidance of doubt, the Acquiror Tax Group will not be liable for any
Transaction Taxes, including pursuant to Section 2.02(c) below, solely by reason
of (i) Acquiror’s execution, upon the consummation of the Merger, of a guarantee
of SplitCo’s obligations under the Galleria Credit Facility, provided that
SplitCo received a Bank Letter that satisfied the requirements of Section
5.12(a) of the Transaction Agreement, or (ii) the Acquiror Tax Group undertaking
the Merger as contemplated by the Transaction Agreement.

(b) Subject to Section 2.02(c) and Section 2.02(d) below, Parent will indemnify
each Acquiror Tax Group member against, and hold it harmless from, any
Transaction Taxes to the extent relating to, resulting from or arising out of
any of the following:

(i) the failure to be true and correct of any representation provided by Parent
in the Parent Representation Letter or in Section 4.01 of this Agreement;

(ii) the breach of any covenant or agreement contained in any Transaction
Document to be performed by the Parent Tax Group or any of its Affiliates; and

(iii) the direct or indirect acquisition by one or more Persons of Parent Stock
Interests representing a 50% or greater interest in Parent, all within the
meaning of Code Section 355(e)(2)(A)(ii), that results in Transaction Taxes
under Code Section 355(e) or (f).

(c) If the liability for any Transaction Taxes is attributable to both (x) any
item set forth in Section 2.02(a) above and (y) any item set forth in Section
2.02(b) above, then:

(i) such liability for any Transaction Taxes will be borne by Parent, on the one
hand, and the Acquiror Tax Group, jointly and severally, on the other hand,
according to relative fault; and

(ii) each of Parent, on the one hand, and the Acquiror Tax Group, jointly and
severally, on the other hand, will indemnify the other Party against, and hold
it harmless from, any Transaction Taxes for which such other Party is not liable
under this Section 2.02(c).

(d) Parent will indemnify each Acquiror Tax Group member against, and hold it
harmless from, any Transaction Taxes with respect to which neither Parent nor
the Acquiror Tax Group is liable under Section 2.02(a) or 2.02(b) above.

(e) The Party liable for any Transaction Taxes (including, where applicable, a
portion of any liability for Transaction Taxes) will be entitled to any Refund
of such Transaction Taxes (including, where applicable, a portion of any Refund
of such Transaction Taxes), and, if another Party receives (or realizes) any
such Refund, such Party will, within 30 days, remit the amount of such Refund,
net of any Taxes incurred by such Party in connection with such Refund, to the
Party entitled to such Refund under this Agreement.

 

-10-



--------------------------------------------------------------------------------

Section 2.03 Transfer Taxes.

(a) Each of Parent, on the one hand, and the Acquiror Tax Group, jointly and
severally, on the other hand, will be liable for and will indemnify the other
Party against, and hold it harmless from, 50% of any Transfer Taxes up to an
aggregate amount of $10,000,000, and Parent will indemnify the Acquiror Tax
Group against, and hold it harmless from, any Transfer Taxes in excess of such
amount.

(b) The Party liable for any Transfer Taxes (including, where applicable, a
portion of any liability for Transfer Taxes) will be entitled to any Refund of
such Transfer Taxes (including, where applicable, a portion of any Refund of
such Transfer Taxes), and, if another Party receives (or realizes) any such
Refund, such Party will, within 30 days, remit the amount of such Refund, net of
any Taxes incurred by such Party in connection with such Refund, to the Party
entitled to such Refund under this Agreement.

Section 2.04 Entitlement to Tax Attributes.

(a) The Parent Tax Group will be entitled to any Tax Attributes of the Galleria
Tax Group relating to (i) the exercise of compensatory stock options and other
equity-based compensation issued on or prior to the Distribution with respect to
Parent stock that the Parent Tax Group satisfies by delivering cash or Parent
stock, and (ii) and any payments made by any Parent Tax Group member with
respect to any allocated employee compensation costs and any severance bonuses
or other similar compensatory payments made by any Parent Tax Group member to
employees that become employees of the Galleria Tax Group in connection with the
Transactions (clauses (i)-(ii), collectively, the “Parent Tax Assets”). Parent
shall be responsible for any wage or payroll withholding Taxes attributable to
the exercise or vesting of options or payment of compensation described in
clauses (i) and (ii) above, to the extent that such liability is a legal
obligation of the Parent Tax Group as employer. The Acquiror Tax Group will be
required to make a payment to Parent in the event the Acquiror Tax Group
actually utilizes any Parent Tax Assets to reduce the Tax liability of the
Acquiror Tax Group. The amount of any such payment will equal the overall net
reduction in Tax liability realized by the Acquiror Tax Group as a result of
utilizing the relevant Parent Tax Assets, taking into account the net effect of
all federal, state and local Taxes (including any wage or payroll withholding
Taxes borne by the Acquiror Tax Group as employer attributable to the exercise
or vesting of options or payment of compensation described in clauses (i) and
(ii) above), and will be made within 30 days after the Acquiror Tax Group
realizes such reduction in Tax liability by way of a Refund or otherwise. To the
extent any Parent Tax Assets are subsequently increased for any reason and are
actually utilized by the Acquiror Tax Group, the Acquiror Tax Group will pay
Parent for the benefit of any such increase in a manner consistent with this
Section 2.04(a). To the extent, following a Final Determination, the Acquiror
Tax Group (or any member thereof) is unable to utilize a Parent Tax Asset to
reduce its Tax liability, then Parent shall repay to the Acquiror Tax Group any
amount previously paid to Parent with respect to such Parent Tax Asset as
reduced by the amount of any related wage or payroll withholding Taxes borne by
Parent, plus interest (at the rate determined under applicable Tax Law) from the
date of payment to Parent through the date of Parent’s repayment.

 

-11-



--------------------------------------------------------------------------------

(b) Parent will in good faith advise Acquiror of the portion, if any, of any
earnings and profits, overall foreign loss or other Tax asset (including any
such assets determined on a consolidated, combined or unitary basis) which
Parent determines will be allocated or apportioned to the Galleria Tax Group
under applicable Law. The Acquiror Tax Group will cause its members to prepare
all Tax Returns in accordance with this Section 2.04(b) and will not take any
position inconsistent herewith in any Tax Contest, unless, and then only to the
extent, an alternative position is required pursuant to a Final Determination.

Section 2.05 Additional Costs.

Each Party will be entitled to indemnification for Additional Costs related to
any indemnity payment under this Agreement.

Section 2.06 No Duplicative Payment

Notwithstanding anything to the contrary in this Agreement, it is intended that
the provisions of this Agreement will not result in a duplicative payment of any
amount required to be paid under any Transaction Document, and this Agreement
will be construed accordingly.

Section 2.07 Exclusive Remedy.

In accordance with Section 9.07 of the Transaction Agreement, the sole and
exclusive remedy of a Party with respect to any and all claims relating to Taxes
addressed in this Agreement, including claims with respect to a breach of the
representations and warranties set forth in Section 4.01 or the covenants set
forth in Section 4.02 hereof, will be pursuant to the indemnification provisions
set forth in this Article II.

ARTICLE III

TAX RETURN FILING AND PAYMENT OBLIGATIONS

Section 3.01 Tax Return Preparation and Filing

(a) Parent will (i) prepare and file, or will cause to be prepared and filed,
all Joint Returns, and (ii) subject to Section 3.01(b), all Galleria Separate
Returns and any related documents or statements required (or permitted) to be
filed by any Galleria Tax Group member for a Pre-Closing Tax Period, and will
pay, or will cause to be paid, all Taxes shown to be due and payable on such Tax
Returns, other than any Galleria Group Taxes. Acquiror will prepare and file, or
will cause to be prepared and filed, subject to Section 3.01(b), all Galleria
Separate Returns and any related documents or statements required (or permitted)
to be filed by any Galleria Tax Group member for a Straddle Period, and will
pay, or will cause to be paid, all Taxes shown to be due and payable on such Tax
Returns, other than any Parent Group Taxes. Except as provided in Section
2.01(f), Section 3.01(b), Section 3.01(c) or Section 3.02, the Party required to
prepare a Tax Return will determine, with respect to such return: (i) the manner
in which such Tax Return will be prepared and filed, including the manner in
which any item of income, gain, loss, deduction or credit will be reported
thereon and the allocation of items, (ii) whether any extensions of time to file
any such Tax Return will be requested or any amended

 

-12-



--------------------------------------------------------------------------------

Tax Return will be filed, and (iii) the elections that will be made on any such
Tax Return; provided, however, that, in the absence of a change in Law or
circumstances requiring the contrary, Galleria Separate Returns and the portion
of any Joint Return relating to a member of the Galleria Tax Group shall be
prepared, where applicable, on a basis consistent with the Galleria Tax Group’s
elections, accounting methods, conventions and principles of taxation used for
the most recent Tax periods for which Tax Returns of the Galleria Tax Group
involving similar matters have been filed. Notwithstanding the prior sentence,
if any member of the Galleria Tax Group has not previously filed a Tax Return as
of the Closing Date, Parent will, upon Acquiror’s reasonable written request,
make Tax elections and adopt Tax accounting methods on an applicable Galleria
Separate Return filed after the Closing Date as reasonably specified by Acquiror
in writing; provided, however, that any incremental Tax liabilities resulting
from any such Tax elections and/or Tax method adoptions will constitute Galleria
Group Taxes which are the responsibility of the Acquiror Tax Group pursuant to
Section 2.01(b), determined on a “with and without” basis by reference to the
Taxes that the Parent Tax Group would have paid but for accepting Acquiror’s
requested Tax elections and/or Tax accounting methods under this Section
3.01(a).

(b) The Party that is required to prepare a Galleria Separate Return will submit
to the other Party a draft of any such Galleria Separate Return required to be
filed after the Closing Date at least 30 days prior to the due date (taking into
account any applicable extensions) for filing such Tax Return. The non-preparing
party will be deemed to have agreed to the applicable Tax Return, as prepared by
the preparing party, unless the non-preparing party delivers a Penalty Objection
to the preparing party within 10 days of delivery of such Tax Return. If the
non-preparing party delivers to the preparing party a timely Penalty Objection,
the Parties will negotiate in good faith to resolve all disputed issues. If the
Parties are unable to resolve all disputed issues within the following 10-day
period, the Parties will submit the remaining disputed issues to the Tax Arbiter
for resolution at least 5 days prior to the due date for filing the applicable
Tax Return (including extensions). The preparing party’s return positions with
respect to the disputed issues will be upheld except for any such positions that
the Tax Arbiter concludes do not satisfy the Applicable Penalty Standard.

(c) Acquiror will not cause or permit any Galleria Tax Group member to file any
amended Tax Return (other than any amendment to effect a carryback of a
post-Closing Tax Attribute, which carryback the relevant Galleria Tax Group
member is not permitted under applicable Law to elect to forego) or agree to
extend the statute of limitation with respect to a Pre-Closing Tax Period or a
Straddle Period, in each case, without the prior written consent of Parent,
which consent may be withheld in Parent’s sole discretion.

(d) Except as required by any Transaction Document, Acquiror will not, and will
not cause or permit any Galleria Tax Group member to, take any action on the
Closing Date other than in the ordinary course of business, including the sale
of any assets, distribution of any money or other property (other than the
Recapitalization Amount, which for the avoidance of doubt will occur before the
Distribution) or making of any Tax election.

 

-13-



--------------------------------------------------------------------------------

Section 3.02 Tax Reporting.

The Parties will report the Transactions for all Tax purposes in a manner
consistent with the Parent Tax Opinion, and will report the Internal
Restructuring in the manner determined by Parent and communicated by Parent to
Acquiror no fewer than 30 days prior to the due date (taking into account any
applicable extensions) for filing an applicable Tax Return that reflects the
Transactions, in each case, unless, and then only to the extent, an alternative
position is required pursuant to a Final Determination.

ARTICLE IV

TAX-FREE TREATMENT OF EXCHANGE & RELATED TRANSACTIONS

Section 4.01 Representations.

(a) Parent represents and warrants that, as of the Closing Date, (i) all
representations in the Transaction Documents by or about the Galleria Tax Group
and the Galleria Business, are true, correct and complete in all material
respects, and Parent is unaware of any fact that could cause any of the relevant
Transactions to fail to qualify for Tax-Free Treatment, (ii) it has no plan or
intention to take any action inconsistent with the Parent Representation Letter
or any covenant or agreement of any Parent Tax Group member set forth in any
Transaction Document, and (iii) no pre-Distribution acquisition or sale of
Parent Stock Interests (other than any acquisition by Acquiror or any of its
Affiliates) will be part of a plan (or series of related transactions), within
the meaning of Code Section 355(e)(2)(A)(ii) and Treasury Regulations Section
1.355-7(b), that includes the Distribution.

(b) Each of Acquiror and Merger Sub represents and warrants that, as of the
Effective Time, (i) all statements in the Transaction Documents by or about the
Acquiror Pre-Merger Group, and any member thereof, are true, correct and
complete in all material respects, and none of Acquiror or Merger Sub is aware
of any fact that could cause any Transaction to fail to qualify for Tax-Free
Treatment, and (ii) it has no plan or intention to take any action inconsistent
with the Acquiror Representation Letter or any covenant or agreement of any
Galleria Tax Group or Acquiror Pre-Merger Group member set forth in any
Transaction Document.

(c) Each of the Parties represents and warrants that, as of the Closing Date,
neither it nor any Affiliate thereof (or any officers or directors acting on its
behalf, or any Person acting with the implicit or explicit permission of any
such officers or directors) had any agreement, understanding, arrangement or
substantial negotiations, as defined in Treasury Regulation Section 1.355-7(h),
during the preceding 2-year period pursuant to which any Person would (directly
or indirectly) acquire, or have the right to acquire, SplitCo Stock Interests,
except as contemplated by the Transaction Documents.

(d) Without limiting the generality of the foregoing, Acquiror and Merger Sub
further represent and warrant that (i) immediately before the Effective Time,
the number of shares of Acquiror stock treated as outstanding for purposes of
Code Section 355(e) will not exceed 348,400,000; and (ii) as of the Effective
Time, (t) all repurchases by Acquiror or any

 

-14-



--------------------------------------------------------------------------------

Affiliate of Acquiror stock (other than any such repurchases permitted by the
letter agreements, dated as of August 13, 2015 and as of February 19, 2016,
among the Parties) have been unrelated to the Transactions, (u) all shares of
Class B Common Stock have been converted into shares of Class A Common Stock
pursuant to the JAB Letter Agreement in a transaction intended to qualify as a
reorganization pursuant to Code Section 368(a)(1)(E) and/or an exchange pursuant
to Code Section 1036, (v) Acquiror has no plan or intention to issue any
additional class of Stock Interests other than Class A Common Stock or Series A
Preferred Stock, (w) Acquiror has no plan or intention to modify in any respect
any of the terms of Class A Common Stock, (x) Acquiror’s board of directors has
and will continue to have during the Restricted Period, and Acquiror has no plan
or intention that, after the Restricted Period, the board of directors will not
continue to have all of the powers traditionally decided by a board of directors
to manage Acquiror in the manner the board sees fit, (y) except as set forth on
Schedule 1 attached hereto, Acquiror does not have a “controlling shareholder”
or a “ten-percent shareholder”, in each case, within the meaning of Treasury
Regulation Section 1.355-7, and (z) none of Acquiror, Merger Sub or any Person
related to Acquiror within the meaning of Treasury Regulation
Section 1.368-1(e)(4) owns, directly or through any transaction, agreement or
arrangement with any Person, any Parent stock. For the avoidance of doubt, for
purposes of the calculation in clause (i) of the first sentence of this Section
4.01(d), any Acquiror stock, Acquiror restricted stock, options to acquire
Acquiror stock, Acquiror deferred stock units and any other Acquiror
equity-based compensation outstanding immediately before the Effective Time
shall be treated as vested or exercised, as the case may be, and the resulting
Acquiror stock shall be treated as outstanding stock.

Section 4.02 Covenants.

(a) During the Restricted Period, (i) neither Parent nor any of its Affiliates
(or any officers or directors acting on behalf of Parent or any of its
Subsidiaries, or any Person acting with the implicit or explicit permission of
any such officers or directors) will take or fail to take any action if such
action (or the failure to take such action) would (x) be inconsistent with any
covenant, representation or agreement made by Parent or any of its Affiliates in
the Parent Representation Letter or in any Transaction Document, or (y) prevent,
or be reasonably likely to prevent, any of the relevant Transactions from
qualifying for Tax-Free Treatment; and (ii) none of Acquiror, SplitCo or any of
their Affiliates (or any officers or directors acting on behalf of Acquiror,
SplitCo or any of their Subsidiaries, or any Person acting with the implicit or
explicit permission of any such officers or directors) will take or fail to take
any action if such action (or the failure to take such action) would (x) be
inconsistent with any covenant, representation or agreement made by Acquiror,
SplitCo or any of their Affiliates in the Acquiror Representation Letter or in
any Transaction Document, or (y) prevent, or be reasonably likely to prevent,
any of the Transactions from qualifying for Tax-Free Treatment. Parent further
acknowledges and agrees that, after the Merger and through the completion of the
Restricted Period, neither Parent nor any of its Affiliates will acquire or
transfer any Acquiror Stock Interests or SplitCo Stock Interests.

 

-15-



--------------------------------------------------------------------------------

(b) Without limiting the generality of the foregoing, during the Restricted
Period, subject to Section 4.02(d), none of Acquiror, SplitCo or any of their
Affiliates (or any officers or directors acting on behalf of Acquiror, SplitCo
or any of their Subsidiaries, or any Person acting with the implicit or explicit
permission of any such officers or directors) will:

(i) enter into any agreement, understanding, arrangement or substantial
negotiations, as defined in Treasury Regulation Section 1.355-7(h), pursuant to
which any Person would (directly or indirectly) acquire, or have the right to
acquire, any Acquiror Stock Interests or SplitCo Stock Interests. For these
purposes, an acquisition of Acquiror Stock Interests or SplitCo Stock Interests,
as applicable, will include, without limitation, any recapitalization,
repurchase or redemption of Acquiror Stock Interests or SplitCo Stock Interests;
any adoption, modification or amendment of an employee stock purchase agreement,
equity-based compensation plan or other similar agreement, plan or arrangement;
any issuance of Acquiror Stock Interests or SplitCo Stock Interests (including
any nonvoting stock or equity and any class of Acquiror Stock Interests other
than Class A Common Stock) or an instrument exchangeable or convertible into
such Stock Interests (whether pursuant to an exercise of stock options, as a
result of a capital contribution to Acquiror or SplitCo, as applicable, or
otherwise); any option grant; any conversion of Acquiror Stock Interests or
SplitCo Stock Interests, as applicable, into another class of such Stock
Interests; or any amendment to the certificate of incorporation (or other
organizational document) of Acquiror or SplitCo, as applicable, or any change in
the terms of any Stock Interests or any other action (whether effected through a
shareholder vote or otherwise) (including through the conversion of any Stock
Interests into another class of such Stock Interests) that is treated as
increasing a Person’s percentage interest for U.S. federal income Tax purposes
in Acquiror Stock Interests or SplitCo Stock Interests, as applicable; or any
entry into a joint venture that includes assets of Acquiror, SplitCo or any of
their Affiliates; provided, however, that (u) SplitCo shall be permitted to
issue Stock Interests to Acquiror; (v) vesting of any restricted stock or
deferred stock units outstanding as of the Effective Time (and included within
the number of shares of Acquiror stock treated as outstanding in Section
4.01(d)(i) hereof) shall not be treated as an acquisition of Acquiror Stock
Interests for purposes of this Section 4.02(b)(i); (w) Acquiror shall be
permitted to issue Acquiror Stock Interests to any Person pursuant to the
exercise of an option to acquire Acquiror Stock Interests that was granted at or
prior to the Effective Time (and included within the number of shares of
Acquiror stock treated as outstanding in Section 4.01(d)(i) hereof); (x) after
Parent’s receipt and acceptance of, and solely to the extent consistent with, an
Equity Compensation Opinion, Acquiror or SplitCo, as applicable, may adopt,
amend or modify an employee stock purchase agreement, equity compensation
agreement, retirement plan or other compensation arrangement and may issue
Acquiror or SplitCo options, restricted stock and/or deferred stock units and
the shares of Acquiror Stock Interests or SplitCo Stock Interests issued upon
the exercise or vesting, as applicable, of such options, restricted stock and/or
deferred stock units, and any such shares will not be treated as an acquisition
of Acquiror Stock Interests or SplitCo Stock Interests, provided, however, that
the Acquiror Tax Group will deliver an Equity Compensation Opinion to Parent
prior to the adoption, amendment or modification of any such agreement, plan or
arrangement or issuance of any Acquiror or SplitCo options, restricted stock
and/or deferred stock units after the Distribution pursuant to an employee stock
purchase agreement, equity compensation agreement, retirement plan or other
compensation arrangement that is described in the opinion (such arrangement, the
“Covered Compensation Arrangement”), and the Acquiror Tax Group may rely on an
Equity Compensation Opinion for all issuances under the Covered Compensation
Arrangement until the earlier of (i) any

 

-16-



--------------------------------------------------------------------------------

amendment of the Covered Compensation Arrangement, or (ii) a change in
applicable Tax Law; (y) subject to compliance with Section 4.02(d), Acquiror may
redeem, retire, repurchase or otherwise acquire Acquiror Stock Interests in a
manner that complies with the requirements of Revenue Procedure 96-30 (as in
effect prior to the release of Revenue Procedure 2003-48), except that the
maximum amount of Acquiror Stock Interests permitted to be repurchased under
this clause (y) shall be reduced by the amount of any SplitCo Stock Interests
treated as retained for U.S. federal income Tax purposes by Parent or any of its
Affiliates after the Transactions; and (z) Acquiror may adopt a shareholder
rights plan (and issue Stock Interests in accordance therewith) that is
described in or is similar to the shareholder rights plan described in IRS
Revenue Ruling 90-11 (for this purpose a shareholder rights plan will be
considered similar to the plan described in IRS Revenue Ruling 90-11 only if the
principal purpose for the adoption of the plan proving for such rights is to
establish a mechanism by which a publicly held corporation can, in the future,
provide shareholders with rights to purchase stock at substantially less than
fair market value as a means of responding to unsolicited offers to acquire the
corporation).

(ii) merge or consolidate Acquiror or SplitCo or any Subsidiary of SplitCo with
any other Person (where Acquiror, SplitCo or a Subsidiary of SplitCo, as
applicable, is not the surviving company in the merger or consolidation), or
liquidate (including any liquidation effected pursuant to a merger,
consolidation or conversion) or partially liquidate Acquiror, SplitCo or any
Subsidiary of SplitCo, other than any merger, consolidation, liquidation or
partial liquidation that is disregarded for U.S. federal income tax purposes;

(iii) cause or permit Acquiror, SplitCo or any Subsidiary of SplitCo (in the
case of a Subsidiary, if such Subsidiary is treated immediately after the Merger
as a corporation for U.S. federal income Tax purposes) to be treated as other
than a corporation for U.S. federal income Tax purposes;

(iv) discontinue, sell, transfer or cease to maintain the Active Trade or
Business, or engage in any transaction that could result in SplitCo ceasing to
be a company whose separate affiliated group, as defined in Code Section
355(b)(3)(B), is so engaged; provided, however, that, (A) after the
Distribution, the Galleria Tax Group will be permitted to sell, transfer or
otherwise dispose of (x) inventory or other assets in the ordinary course of
business, and (y) subject to the requirements of Schedule 2, up to 20% of its
non-inventory assets (determined based on the fair market value of the Galleria
Tax Group’s assets immediately before the Closing Date) in the aggregate and use
the proceeds from any such dispositions described in this clause (y) to repay
debt or fund capital requirements for business activities or for other bona fide
corporate business purposes and (B) for purposes of this Section 4.02(b)(iv), a
sale, transfer or other disposition of any assets from one member of SplitCo’s
separate affiliated group, as defined in Code Section 355(b)(3)(B), to another
such member shall not be taken into account;

 

-17-



--------------------------------------------------------------------------------

(v) cause or permit any Subsidiary of SplitCo to issue any Stock Interests that
would cause SplitCo and such Subsidiary to fail to be members of the same
separate affiliated group, as defined in Code Section 355(b)(3)(B); or

(vi) take any action that permits a proposed acquisition of Acquiror Stock
Interests or SplitCo Stock Interests, as applicable, to occur by means of an
agreement to which none of Acquiror, SplitCo or any of their Affiliates is a
party, including by (x) soliciting any Person to make a tender offer for, or
otherwise acquire or sell, Acquiror Stock Interests or SplitCo Stock Interests,
as applicable, or approving or otherwise permitting any such transaction,
whether for purposes of Section 203 of the Delaware General Corporate Law or any
similar corporate statute, any “fair price” or other provision of Acquiror’s or
SplitCo’s charter or bylaws (and, in each case, any equivalent document thereof)
or otherwise, (y) participating in or otherwise supporting any unsolicited
tender offer for, or other unsolicited acquisition or disposition of, Acquiror
Stock Interests or SplitCo Stock Interests, as applicable, or approving or
otherwise permitting any such transaction, or (z) redeeming rights under a
shareholder rights plan, making a determination that a tender offer is a
“permitted offer” under any such plan or otherwise causing any such plan to be
inapplicable or neutralized with respect to any proposed acquisition of Acquiror
Stock Interests or SplitCo Stock Interests, as applicable.

(c) To the extent that, as a result of a subsequent amendment to the Code and/or
the Treasury Regulations, any action or a failure to take any action by a Parent
Tax Group member, on the one hand, or an Acquiror Tax Group member, on the other
hand, could affect any Transaction’s qualification for Tax-Free Treatment, then
the covenants contained in Section 4.02(a)(i)(y) and in Section 4.02(a)(ii)(y)
will automatically be deemed to incorporate by reference such actions and the
failure to take such actions, and the Parties will comply with the requirements
of the relevant amendment through the end of the Restricted Period; provided,
however, that, for the avoidance of doubt, no such action or failure to take any
such action before the date the relevant amendment is enacted shall constitute a
breach of such Sections to the extent such actions or failure to take such
actions would not have otherwise constituted a breach of such Sections before
such date.

(d) None of the Acquiror Tax Group or any of its Affiliates will take any action
prohibited above, unless (i) Parent receives prior written notice describing the
proposed action in reasonable detail, and (ii) the Acquiror Tax Group delivers
to Parent an Unqualified Opinion, and Parent, in its reasonable discretion,
which discretion will be exercised in good faith solely to preserve the Tax-Free
Treatment, provides its written consent permitting such proposed action to occur
in the manner specifically described by the Acquiror Tax Group in the relevant
written notice and Unqualified Opinion delivered pursuant to this Section
4.02(d). Parent’s obligation to cooperate in connection with the Acquiror Tax
Group’s delivery of an Unqualified Opinion is as expressly set forth in Section
5.06(b) below. For the avoidance of doubt, the Parent Tax Group’s right to
indemnification for Transaction Taxes will be determined without regard to
whether the Acquiror Tax Group satisfies any or all of the requirements of this
provision, including by delivery of an Unqualified Opinion.

 

-18-



--------------------------------------------------------------------------------

(e) After the Distribution, Acquiror will cause SplitCo to maintain its books
and records for financial reporting and U.S. federal income Tax purposes using
the accrual method of accounting.

(f) During the Restricted Period, none of Acquiror, SplitCo or any of their
Affiliates will take any action listed on Schedule 2 attached hereto that is
reasonably expected to create a significant Tax liability for Parent (or any
Affiliate thereof) for a Pre-Closing Tax Period or with respect to which Parent
would otherwise be liable under this Agreement.

(g) During the Restricted Period, Acquiror will cause the Galleria Tax Group to
maintain in Geneva, Switzerland at least the same number of employees as were
employed in such location by the Parent Tax Group with respect to the Galleria
Business immediately prior to the Closing.

Section 4.03 Tax Sharing Agreements.

With effect as of the Distribution Date, Parent will terminate (or cause to be
terminated) all Tax sharing, allocation, indemnification and other similar
agreements with respect to any Galleria Tax Group member, excluding customary
indemnity provisions included as part of any commercial agreement that is
assumed in connection with the Transactions.

Section 4.04 IRS Ruling Requests.

Each Party covenants and agrees that, subsequent to the Closing Date, it will
not file, and it will cause its Affiliates to refrain from filing, any ruling
request with the IRS in respect of any part of the Transactions or that may
reasonably be expected to have any effect on the Tax treatment of the
Transactions.

ARTICLE V

TAX CONTESTS; INDEMNIFICATION; COOPERATION

Section 5.01 Notice.

Within 30 days after a Party (the “Indemnitee”) becomes aware of the existence
of a Tax Contest that may give rise to an indemnification claim by such Party
against another Party under this Agreement (each such Party, an “Indemnifying
Party”), the Indemnitee will promptly notify the Indemnifying Parties of the Tax
Contest, and thereafter will promptly forward or make available to the
Indemnifying Parties copies of all notices and communications with a Taxing
Authority solely to the extent relating to such Tax Contest; provided, however,
that any delay on the part of the Indemnitee in notifying the Indemnifying
Parties will not relieve the Indemnifying Parties from any obligation hereunder
unless (and then solely to the extent) the Indemnifying Parties are actually
prejudiced thereby.

 

-19-



--------------------------------------------------------------------------------

Section 5.02 Control of Tax Contests.

Parent will have the right to (a) contest, compromise or settle any adjustment
or deficiency proposed or asserted with respect to any Tax liability of a Parent
Tax Group member or a Galleria Tax Group member for a Pre-Closing Tax Period or
with respect to a Joint Return, and (b) file, prosecute, compromise or settle
any Adjustment Request (and determine the manner in which any Refund will be
received) with respect to any Tax for such period or return; provided, however,
that (i) in the case of a Galleria Separate Return, the Acquiror Tax Group will
have the right to actively participate in any action set forth in clauses (a)
and (b) above if such action could result in any Galleria Group Taxes or any
Transaction Taxes with respect to which the Acquiror Tax Group could be liable,
and, solely to the extent such Tax Contest relates to Galleria Group Taxes or
any Transaction Taxes with respect to which the Acquiror Tax Group has
previously acknowledged its liability in writing, Acquiror will have the same
rights and obligations with respect to any settlement or compromise of such Tax
Contest as Acquiror will have in the case of a settlement or compromise of a Tax
Contest involving a Joint Return under clause (ii) immediately below; and (ii)
in the case of a Joint Return, solely to the extent such Tax Contest relates to
Transaction Taxes with respect to which the Acquiror Tax Group could be liable,
in whole or in part, under Section 2.02 (an “Acquiror Issue”), Parent will
reasonably consult with Acquiror with respect to Parent’s defense and control of
such Tax Contest exclusively with respect to the Acquiror Issue, including
through the following: (x) Parent will keep Acquiror fully informed, in all
material respects, regarding the progress of the prosecution or defense of such
Tax Contest, (y) Parent will promptly provide Acquiror with copies of any
correspondence received from any Taxing Authority in connection with such Tax
Contest, and (z) Parent will provide Acquiror with drafts of any correspondence
from Parent to any Taxing Authority in connection with such Tax Contest and will
provide Acquiror with a reasonable opportunity to comment on such
correspondence; provided, further, that, if the Acquiror Tax Group acknowledges
its liability in writing for all or the relevant percentage (in each case, as
determined pursuant to Section 2.02) of the Transaction Taxes that would be owed
to a Taxing Authority in the event of an adverse determination with respect to
the Acquiror Issue, Parent will, subject to the Upfront Payment Requirement (as
defined below), not settle or compromise any such contest without Acquiror’s
written consent, which consent may not be unreasonably withheld, delayed or
conditioned; provided, further, however, that, if Acquiror withholds its consent
to a settlement or compromise described in the immediately preceding proviso,
the Acquiror Tax Group will be liable for all or the relevant percentage (in
each case, as determined pursuant to Section 2.02) of the Transaction Taxes
resulting from a Final Determination to the extent the basis for the Final
Determination is such that the Acquiror Tax Group would have liability, in whole
or in part, under Section 2.02 for the applicable Transaction Taxes, or for all
of the Transaction Taxes resulting from a Final Determination if such Final
Determination fails to clearly articulate the basis for liability such that it
is not reasonably ascertainable which Party would be liable for the Transaction
Taxes under this Agreement. Parent and Acquiror will use their reasonable best
efforts to ensure that the Final Determination clearly provides the basis for
such determination. Acquiror will have the right to (I) contest, compromise or
settle any adjustment or deficiency proposed or asserted with respect to any Tax
liability included in any Galleria Separate Return for a Straddle Period, and
(II) file, prosecute, compromise or settle any Adjustment Request (and determine
the manner in which any Refund will be received) with respect to any Tax for
such period; provided, however, that Parent will have the right to actively
participate in any action set forth in clauses (I) and (II) above if such action
could result in any

 

-20-



--------------------------------------------------------------------------------

Parent Group Taxes or any Transaction Taxes with respect to which Parent has
previously acknowledged its liability in writing, and Acquiror will, subject to
the Upfront Payment Requirement, not settle or compromise any such contest
without Parent’s written consent, which consent may not be unreasonably
withheld, delayed or conditioned. If Parent or Acquiror, as the case may be,
properly objects to a proposed settlement or compromise of a Tax Contest under
this Section 5.02, and it is necessary under applicable Law to pay the asserted
deficiency in order to pursue the Tax Contest, Parent or Acquiror, as the case
may be, will pay, or provide Acquiror or Parent, as applicable, with funds
necessary to pay the Tax deficiency that has been asserted in connection with
the Tax Contest and will be entitled to be repaid any such amounts recovered by
any Acquiror Tax Group or Parent Tax Group member, as the case may be, together
with any interest received or credited thereon as a result of any such Tax
Contest (the “Upfront Payment Requirement”).

Section 5.03 Indemnification Payments.

An Indemnitee will be entitled to make a claim for payment pursuant to this
Agreement at the time the Indemnitee determines that it is entitled to such
payment. The Indemnitee will provide to the Indemnifying Parties notice of such
claim within 10 days of the date on which such Indemnitee first determines that
it is entitled to claim such payment, including a description of such claim and
a detailed calculation of the amount of the indemnification payment that is
claimed; provided, however, that any delay on the part of the Indemnitee in
notifying an Indemnifying Party will not relieve the Indemnifying Party from any
obligation hereunder unless (and then solely to the extent) the Indemnifying
Party is actually prejudiced thereby. Unless the Indemnifying Party reasonably
disputes its liability for, or the amount of, an indemnity payment, such Party
will make the claimed payment to the Indemnitee within 10 days after receiving
notice of (a) the Indemnitee’s payment of a Tax for which the Indemnifying Party
is liable under this Agreement or (b) a Final Determination which results in the
Indemnifying Party becoming obligated to make a payment to the Indemnitee under
this Agreement.

Section 5.04 Interest on Late Payments.

With respect to any indemnification payment (including any disputed payment that
is ultimately required to be paid) not made by the due date for payment set
forth in this Agreement, interest will accrue at an annual rate equal to (a) the
prime lending rate at Citibank N.A. (or its successor or another major money
center commercial bank agreed to by the Parties) in effect on the applicable
payment due date, plus (b) 3%.

Section 5.05 Treatment of Indemnity Payments.

Except for any payment of interest under Section 5.04 and in the absence of a
Final Determination to the contrary, any amount payable with respect to any Tax
under this Agreement will be treated as occurring immediately prior to the
Distribution, as an inter-company distribution or a contribution to capital, as
the case may be. Notwithstanding the foregoing, the amount of any indemnity
payment under this Agreement will be (a) decreased to take into account any Tax
benefit actually realized by the Indemnitee (or an Affiliate thereof) arising
from the incurrence or payment of the relevant indemnified item, and (b)
increased to

 

-21-



--------------------------------------------------------------------------------

take into account any Tax cost actually incurred by the Indemnitee (or an
Affiliate thereof) arising from the receipt of the relevant indemnity
payment. Any indemnity payment will initially be made without regard to this
Section 5.05 and will be reduced or increased to reflect any applicable Tax
benefit or Tax cost, as the case may be, within 30 days after the Indemnitee (or
an Affiliate thereof) actually realizes such Tax benefit or incurs such Tax cost
by way of a Refund, an increase in Taxes or otherwise. In the event of a Final
Determination relating to the Indemnitee’s (or its Affiliate’s) incurrence or
payment of an indemnified item and/or receipt of an indemnity payment pursuant
to this Section 5.05, the Indemnitee will, within 30 days of such Final
Determination, provide the other Parties with notice thereof and supporting
documentation addressing, in reasonable detail, the amount of any reduction or
increase in Taxes of the Indemnitee (or its Affiliate) resulting from such Final
Determination, and the Parties will promptly make any payments necessary to
reflect the relevant reduction or increase in Tax liability. Notwithstanding
anything in this Section 5.05 to the contrary, this Section 5.05 will not apply
to any Tax benefits attributable to the Section 336(e) Election addressed in
Section 5.08.

Section 5.06 Cooperation.

(a) Pursuant to this Agreement, each member of the Parent Tax Group, on the one
hand, and the Acquiror Tax Group, on the other hand, will cooperate with all
reasonable requests from the other Parties in connection with the preparation
and filing of Tax Returns and Adjustment Requests, the resolution of Tax
Contests and any other matters covered herein. If any Parties fail to comply
with any of their obligations set forth in this Section 5.06(a), and such
failure results in the imposition of additional Taxes on the requesting Party or
any of its Affiliates, the nonperforming Party will be liable for such
additional Taxes.

(b) In connection with the foregoing, Parent will, at the Acquiror Tax Group’s
sole expense, reasonably cooperate with the Acquiror Tax Group, upon its written
request, in connection with obtaining an Unqualified Opinion, provided that
Parent’s cooperation will include providing any information, submissions,
representations and covenants reasonably requested by a recipient that has
previously executed with Parent an appropriate confidentiality agreement, in
form and substance satisfactory to Parent and that permits reliance by Parent;
provided, further, that Parent’s cooperation (including through the provision of
information, submissions, representations or covenants) will not affect the
Parent Tax Group’s indemnity obligation for Taxes under this Agreement, decrease
in any respect the Acquiror Tax Group’s indemnity obligation for Taxes under
this Agreement or cause any member of the Parent Tax Group to have any liability
to any third party.

Section 5.07 Confidentiality.

Any information or document provided under this Agreement will be kept
confidential by the recipient Parties, except as may otherwise be necessary in
connection with the filing of any Tax Return, the resolution of any Tax Contest
or as required by applicable Law or a Final Determination. In addition, if
Parent or Acquiror determines that providing any information or document could
be commercially detrimental, violate any Law or agreement or waive any
privilege, the Parties will use their reasonable best efforts to permit
compliance with the obligations under this Agreement in a manner that avoids any
such harm or consequence.

 

-22-



--------------------------------------------------------------------------------

Section 5.08 Section 336(e) Election.

Pursuant to Treasury Regulation Sections 1.336-2(h)(1)(i) and 1.336-2(j), Parent
will make a timely protective election under Code Section 336(e) and the
Treasury Regulations issued thereunder and any similar provision of state or
local Tax Law (and any related elections as determined by Parent) with respect
to the Distribution (collectively, a “Section 336(e) Election”). If and to the
extent that the Tax-Free Treatment does not apply with respect to the
Distribution, and any resulting Transaction Taxes (including any Taxes
attributable to the Section 336(e) Election) are considered Taxes for which
Parent is liable under Section 2.02, then, to that extent, Parent will be
entitled to quarterly payments from the Acquiror Tax Group of the actual Tax
savings arising from the step-up in Tax basis resulting from the Section 336(e)
Election, determined using a “with and without” methodology (treating any
deductions attributable to the step-up in tax basis resulting from the Section
336(e) Election as the last items claimed for any taxable year including after
the utilization of any available net operating loss carryforwards); provided,
however, that, if the Acquiror Tax Group, on the one hand, and Parent, on the
other hand, are liable for Transaction Taxes pursuant to Section 2.02(c), then
the Acquiror Tax Group will pay to Parent each quarter the percentage of the Tax
savings equal to Parent’s share of the relative fault expressed as a percentage
determined pursuant to Section 2.02(c); and provided, further, however, that all
payments made to Parent under this Section 5.08 will be reduced by a reasonable
charge for administrative expenses and other reasonable out-of-pocket expenses
of the Acquiror Tax Group that are necessary to secure the Tax savings,
including expenses paid or incurred in connection with a Tax Contest or to amend
a Tax Return.

Section 5.09 Term of Tax Indemnity.

Each of the representations and warranties contained in Section 3.11 (Taxes) and
Section 4.12 (Taxes) of the Transaction Agreement, the representations and
warranties of the Parties contained in this Agreement and the covenants and
other obligations of the Parties contained herein will survive until 60 days
after the expiration of all applicable statutes of limitations (taking into
account all validly obtained extensions thereof).

ARTICLE VI

DISPUTE RESOLUTION

Section 6.01 Tax Disputes.

The Parties will endeavor, and will cause their respective Affiliates to
endeavor, to resolve in good faith all disputes arising in connection with this
Agreement. The Parties will negotiate in good faith to resolve any Tax Dispute
within 30 days, provided that any dispute with respect to a Galleria Separate
Return subject to Section 3.01(b) will be resolved as set forth therein. Upon
written notice by a Party after such 30-day period, the matter will be referred
to a U.S. tax counsel or other Tax Arbiter of recognized national standing (the
“Tax Arbiter”) chosen by Parent and Acquiror; provided, however, that, if Parent
and Acquiror do not agree on the selection of the Tax Arbiter after 5 days of
good faith negotiation, their respective U.S. tax counsel or other advisors of
recognized national standing will select a mutually acceptable Tax Arbiter
within the following 10-day period. The Tax Arbiter may, in its discretion,
obtain the

 

-23-



--------------------------------------------------------------------------------

services of any third party necessary to assist the Tax Arbiter in resolving the
Tax Dispute. The Tax Arbiter will furnish written notice to the Parties of its
resolution of the Tax Dispute as soon as practicable, but in any event no later
than 90 days after acceptance of the matter for resolution. Any such resolution
by the Tax Arbiter will be binding on the Parties, and the Parties will take, or
cause to be taken, any action necessary to implement such resolution. All fees
and expenses of the Tax Arbiter will be shared equally by Parent, on the one
hand, and the Acquiror Tax Group, on the other hand. If the Parties are unable
to find a Tax Arbiter willing to adjudicate the Tax Dispute and whom the
Parties, acting in good faith, find acceptable (under the standards set forth in
this Section 6.01), (a) the Tax Dispute will be submitted for mediation, and (b)
if the Tax Dispute is not resolved in mediation, any Party will have the right
to commence litigation, in either case, in a manner consistent with Section
10.15 of the Transaction Agreement. If any dispute regarding the preparation of
a Tax Return is not resolved before the due date for filing such return, the
return will be filed in the manner deemed correct by the Party responsible for
filing the return without prejudice to the rights and obligations of the Parties
hereunder, provided that the preparing party will file an amended Tax Return,
within 10 days after the completion of the process set forth in this Section
6.01, reflecting any changes made in connection with such
process. Notwithstanding anything in this Agreement to the contrary, the dispute
resolution provisions set forth in this Section 6.01 will not apply to any Tax
Dispute related to Transaction Taxes (including any Tax benefits determined
under Sections 5.05 or 5.08 and relating thereto), and any such Tax Dispute will
be settled in a court of law or as otherwise agreed to by the Parties.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Authorization.

Each Party hereby represents and warrants that it has the power and authority to
execute, deliver and perform this Agreement, that this Agreement has been duly
authorized by all necessary corporate action on the part of such Party, that
this Agreement constitutes a legal, valid and binding obligation of such Party,
and that the execution, delivery and performance of this Agreement by such Party
does not contravene or conflict with any provision of Law or of its charter or
bylaws or any agreement, instrument or order binding on such Party.

Section 7.02 Expenses.

Except as otherwise provided in this Agreement, the Transaction Agreement or any
other Transaction Document, each Party will bear its own expenses in connection
with the matters addressed herein.

Section 7.03 Entire Agreement.

This Agreement, the Transaction Agreement and the other Transaction Documents,
including any related annexes, schedules and exhibits, as well as any other
agreements and documents referred to herein and therein, will together
constitute the entire agreement between the Parties with respect to the subject
matter hereof and thereof and will supersede all prior negotiations, agreements
and understandings of the Parties of any nature, whether oral or written, with
respect to such subject matter.

 

-24-



--------------------------------------------------------------------------------

Section 7.04 Governing Law.

(a) The validity, interpretation and enforcement of this Agreement will be
governed by the Laws of the State of Delaware, without regard to the conflict of
Laws provisions thereof that would cause the Laws of another state to apply.

(b) By execution and delivery of this Agreement, each Party irrevocably submits
and consents to the personal jurisdiction of the state and federal courts of the
State of Delaware for itself and in respect of its property in the event that
any dispute arises out of this Agreement or any of the transactions contemplated
hereby, (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and (iii)
agrees that it will not bring any action relating to this Agreement or any of
the transactions contemplated hereby in any other court. Subject to compliance
with the provisions of Section 10.15 of the Transaction Agreement, if
applicable, each of the Parties irrevocably and unconditionally waives (and
agrees not to plead or claim) any objection to the laying of venue of any
dispute arising out of this Agreement or any of the transactions contemplated
hereby in the state and federal courts of the State of Delaware, or that any
such dispute brought in any such court has been brought in an inconvenient or
improper forum. The Parties further agree that the mailing by certified or
registered mail, return receipt requested, of any process required by any such
court will constitute valid and lawful service of process against them, without
necessity for service by any other means provided by statute or rule of court.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.04(c).

 

-25-



--------------------------------------------------------------------------------

Section 7.05 Notice.

All notices, requests, permissions, waivers and other communications hereunder
will be in writing and will be deemed to have been duly given (a) when sent, if
sent by facsimile, (b) when delivered, if delivered personally to the intended
recipient and (c) one Business Day following sending by overnight delivery via
an international courier service and, in each case, addressed to a Party at the
following address for such Party:

 

If to Parent:

  The Procter & Gamble Company   One Procter & Gamble Plaza   Cincinnati,
OH 45202   Attention:    Timothy McDonald, Vice President-Finance & Accounting,
Global Taxes   Facsimile:    513-983-8044 with a copy to:   Cadwalader,
Wickersham & Taft LLP   One World Financial Center   New York, NY 10281  
Attention:    Linda Z. Swartz, Esq.   Facsimile:    212-504-6666 If to Acquiror,
SplitCo or Merger Sub:   Coty, Inc.   350 Fifth Avenue   New York, NY 10118  
Attention:    Chief Financial Officer   Facsimile:    212-389-7538 with a copy
to:   McDermott Will & Emery LLP   227 West Monroe Street   Chicago, IL 60606  
Attention:    Lowell D. Yoder, Esq.   Facsimile:    312-984-7700

or to such other address(es) as will be furnished in writing by any such Party
to the other Party in accordance with the provisions of this Section 7.05. Any
notice to Parent will be deemed notice to all members of the Parent Group, any
notice to Acquiror will be deemed notice to all members of the Acquiror Group
and the Galleria Group, and any notice to SplitCo will be deemed notice to all
members of the Acquiror Group and the Galleria Group.

Section 7.06 Priority of Agreements.

If there is a conflict between any provision of this Agreement and a provision
in another Transaction Document, the provision of this Agreement will control
unless specifically provided otherwise in this Agreement or in the applicable
other Transaction Document.

 

-26-



--------------------------------------------------------------------------------

Section 7.07 Amendments and Waivers.

(a) This Agreement may be amended and any provision of this Agreement may be
waived, provided that any such amendment or waiver will become and remain
binding upon a Party only if such amendment or waiver is set forth in a writing
executed by such Party. No course of dealing between or among any Persons having
any interest in this Agreement will be deemed effective to modify, amend or
discharge any part of this Agreement or any rights or obligations of any Party
hereto under or by reason of this Agreement.

(b) No delay or failure in exercising any right, power or remedy hereunder will
affect or operate as a waiver thereof, nor will any single or partial exercise
thereof or any abandonment or discontinuance of steps to enforce such a right,
power or remedy preclude any further exercise thereof or of any other right,
power or remedy. The rights and remedies hereunder are cumulative and not
exclusive of any rights or remedies that any Party hereto would otherwise
have. Any waiver, permit, consent or approval of any kind or character of any
breach or default under this Agreement or any such waiver of any provision of
this Agreement must satisfy the conditions set forth in this Section 7.07(b) and
will be effective only to the extent in such writing specifically set forth.

Section 7.08 Termination.

This Agreement will automatically terminate, without further action by any Party
hereto, upon the termination of the Transaction Agreement if such termination
occurs prior to the Distribution. If terminated, no Party will have any
liability of any kind to the other Parties or any other Person on account of the
termination or otherwise with respect to this Agreement.

Section 7.09 No Third Party Beneficiaries.

Except as otherwise provided in the indemnification provisions contained herein,
this Agreement is solely for the benefit of the Parties and does not confer on
third parties (including any employees of any member of the Parent Group, the
Galleria Group or the Acquiror Pre-Merger Group) any remedy, claim,
reimbursement, claim of action or other right in addition to those existing
without reference to this Agreement.

Section 7.10 Assignability.

No Party may assign its rights or delegate its duties under this Agreement
without the written consent of the other Parties, except that a Party may assign
its rights or delegate its duties under this Agreement to a member of its Group,
provided that (a) such member agrees in writing to be bound by the terms of this
Agreement, and (b) such assignment or delegation will not relieve any Party of
its indemnification obligations or other obligations under this Agreement. Any
attempted assignment or delegation in contravention of the foregoing will be
void.

Section 7.11 Enforcement.

The Parties agree that irreparable damage would occur to Parent, SplitCo,
Acquiror and Merger Sub if any provision of this Agreement were not performed in
accordance

 

-27-



--------------------------------------------------------------------------------

with its specific terms or was otherwise breached. The Parties agree that
Parent, SplitCo, Acquiror and Merger Sub will be entitled to injunctive relief
to prevent any breach of this Agreement and to enforce specifically the terms
and provisions hereof, such remedy being in addition to any other remedy to
which a Party may be entitled at Law or in equity.

Section 7.12 Survival.

All Sections of this Agreement will be unconditional and absolute and will
remain in effect without limitation as to time (except to the extent any
Sections expressly provide for an earlier date, in which case, as of such date).

Section 7.13 Construction.

The descriptive headings herein are inserted for convenience of reference only
and are not intended to be a substantive part of or to affect the meaning or
interpretation of this Agreement. Reference to any agreement, document, or
instrument means such agreement, document or instrument as amended or otherwise
modified from time to time in accordance with the terms thereof, and if
applicable hereof. Unless the context otherwise requires, any references to a
“Section” or “Article” will be to a Section or Article of this Agreement. The
use of the words “include” or “including” in this Agreement will be deemed to be
followed by the words “without limitation”. The use of the words “or,” “either”
or “any” will not be exclusive. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the Parties, and no presumption or burden of proof will
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Except as otherwise expressly provided
elsewhere in this Agreement, the Transaction Agreement or any other Transaction
Document, in the case of any provision herein which contemplates the agreement,
approval or consent of, or exercise of any right of, a Party, such Party may
give or withhold such agreement, approval or consent, or exercise such right, in
its sole and absolute discretion, the Parties hereto hereby expressly
disclaiming any implied duty of good faith and fair dealing or similar concept.

Section 7.14 Severability.

The Parties agree that (a) the provisions of this Agreement will be severable in
the event that for any reason whatsoever any of the provisions hereof are
invalid, void or otherwise unenforceable, (b) any such invalid, void or
otherwise unenforceable provisions will be replaced by other provisions which
are as similar as possible in terms to such invalid, void or otherwise
unenforceable provisions but are valid and enforceable, and (c) the remaining
provisions will remain valid and enforceable to the fullest extent permitted by
applicable Law.

Section 7.15 Counterparts.

This Agreement may be executed in multiple counterparts (any one of which need
not contain the signatures of more than one Party), each of which will be deemed
to be an original but all of which taken together will constitute one and the
same agreement. This Agreement, and any amendments hereto, to the extent signed
and delivered by means of a facsimile machine or other electronic transmission,
will be treated in all manner and respects as

 

-28-



--------------------------------------------------------------------------------

an original agreement and will be considered to have the same binding legal
effects as if it were the original signed version thereof delivered in
person. At the request of any Party, the other Parties will re-execute original
forms thereof and deliver them to the requesting Party.

Section 7.16 Successors.

For the avoidance of doubt, for all purposes of this Agreement, a Party will be
subject to all of the restrictions and obligations, and will have all of the
rights, of such Party’s predecessor.

[Signature Page Follows]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by the
respective officers as of the date set forth above.

 

THE PROCTER & GAMBLE COMPANY, By:  

/s/ Pam Bloodgood

  Name:   Pam Bloodgood   Title:   Authorized Signatory GALLERIA CO., By:  

/s/ Matthew C. Loftus

  Name:   Matthew C. Loftus   Title:   Authorized Signatory COTY INC., By:  

/s/ Patrice de Talhouët

  Name:   Patrice de Talhouët   Title:   Chief Financial Officer GREEN
ACQUISITION SUB INC. By:  

/s/ Jules Kaufman

  Name:   Jules Kaufman   Title:   President